                 Case 20-11385-MFW              Doc 14    Filed 05/29/20        Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                             )
                                                   )
                                            1
NMC Health PLC (in Administration),                )       Chapter 15
                                                   )
         Debtor in a Foreign Proceeding.           )       Case No. 20-11385 (MFW)
                                                   )


    NOTICE OF FILING OF BANKRUPTCY PETITION AND RELATED PLEADINGS;
    NOTICE AND AGENDA OF TELEPHONIC HEARING ON FIRST DAY MOTIONS
                SCHEDULED FOR JUNE 1, 2020 AT 11:30 A.M. (ET)




    This First Day Hearing will be held telephonically and by video. All parties wishing to
    appear must do so telephonically by contacting COURTCALL, LLC at 866-582-6878 to sign
    up as soon as possible. Fees may apply. Only parties that will be addressing the court should
    appear by Zoom meeting and must also appear by CourtCall.

    PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
    MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                   Topic: NMC Health 20-11385
                   Time: June 1, 2020 11:30 AM Eastern Time (US and Canada)

                                       Join ZoomGov Meeting
                           https://debuscourts.zoomgov.com/j/1612174668
                                      Meeting ID: 161 217 4668
                                          Password: 771187


            Richard Dixon Fleming, Mark Firmin and Ben Cairns, in their capacity as the duly

authorized joint administrators (in such capacity, jointly, the “Foreign Representatives”) of

NMC Health PLC (in Administration) (the “Foreign Debtor” or the “Company”) as a debtor in

administration under English law, pursuant to the Insolvency Act 1986 (the “UK Proceeding” or

the “Administration”) pending before the High Court of Justice, Business and Property Courts

1
 The Foreign Debtor is incorporated in England and Wales and has the English Company Number of 07712220.
The Foreign Debtor’s mailing address (and its registered office) is Suite 3 Regency House, 91 Western Road,
Brighton, BN1 2NW.


EAST\174541205.1
               Case 20-11385-MFW          Doc 14     Filed 05/29/20     Page 2 of 4


of England and Wales, Insolvency and Companies List (the “English Court”) filed on behalf of

the Foreign Debtor a voluntary petition for relief under chapter 15 of title 11 of the United States

Code and related motions and supporting documents, as set forth below:

   A. Voluntary Petition

       1.      Official Form 401 Petition of NMC Health PLC. [D.I. 1]; and

       2.      Verified Petition Under Chapter 15 for Order and Final Decree Granting
               Recognition of Foreign Main Proceeding and Other Related Relief [D.I. 3].

   B. Declarations

       1.      Declaration of R. Craig Martin Regarding Determination of Foreign Law [D.I. 4;
               Filed 5/28/20];

       2.      Declaration of Christopher Mathew Parker in Support of Verified Petition Under
               Chapter 15 for Order and Final Decree Granting Recognition of Foreign Main
               Proceeding and Other Related Relief [D.I. 5; Filed 5/28/20]; and

       3.      Declaration of Richard Dixon Fleming in Support of Verified Petition Under
               Chapter 15 for Order and Final Decree Granting Recognition of Foreign Main
               Proceeding and Other Related Relief [D.I. 6; Filed 5/28/20].

   C. First Day Motions Going Forward

       1.      Emergency Motion of the Foreign Representatives for Provisional Relief [D.I. 7;
               Filed 5/28/20];

       2.      Memorandum of Law in Support of Emergency Motion of the Foreign
               Representatives for Provisional Relief [D.I. 8; Filed 5/28/20]; and

       3.      Motion of the Foreign Representatives for Entry of an Order (A) Scheduling
               Hearing on Chapter 15 Petition and Recognition and (B) Specifying Form and
               Manner of Service of Notice [D.I. 11; 5/28/20].

   D. Other Motions:

       4.      Motion of the Foreign Representatives for Chapter 15 Recognition and Final
               Relief [D.I. 9; Filed 5/28/20]; and

       5.      Memorandum of Law in Support of Motion for Chapter 15 Recognition and Final
               Relief [D.I. 10; Filed 5/28/20].




                                                 2
EAST\174541205.1
               Case 20-11385-MFW        Doc 14     Filed 05/29/20    Page 3 of 4


         PLEASE TAKE FURTHER NOTICE that a telephonic and video hearing with

respect to the First Day Motions is scheduled for June 1, 2020, at 11:30 a.m. (Eastern Time)

(the “First Day Hearing”) before the Honorable Judge Mary F. Walrath.

       PLEASE TAKE FURTHER NOTICE that any and all objections to the First Day

Motions may be made at the First Day Hearing.

     PLEASE TAKE FURTHER NOTICE THAT IF NO RESPONSES OR
OBJECTIONS ARE RECEIVED IN ACCORDANCE WITH THIS NOTICE, THE
BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED BY THE
FOREIGN REPRESENTATIVES WITHOUT FURTHER NOTICE.

       PLEASE TAKE FURTHER NOTICE that copies of the documents listed above are

also available (i) on the Bankruptcy Court’s Electronic Case Filing System, which can be

accessed from the Bankruptcy Court’s website at http://www.ecf.deb.uscourts.gov (a PACER

login and password are required) or (ii) upon written request (including by e-mail) to counsel to

the Foreign Representative: DLA Piper LLP (US), 1201 North Market Street, Suite 2100,

Wilmington, DE 19801, Attn: R. Craig Martin or craig.martin@us.dlapiper.com or 1251 Avenue

of the Americas, New York, New York 10020, Attn: Thomas R. Califano or

thomas.califano@dlapiper.com, and Erik F. Stier or erik.stier@us.dlapiper.com.




                                               3
EAST\174541205.1
               Case 20-11385-MFW   Doc 14    Filed 05/29/20     Page 4 of 4


  Dated: Wilmington, Delaware               Respectfully submitted,
         May 29, 2020
                                            DLA PIPER LLP (US)
                                            By:/s/ R. Craig Martin
                                            R. Craig Martin, Esq. (DE Bar No. 5032)
                                            1201 North Market Street, 21st Floor
                                            Wilmington, DE 19801
                                            Tel: (302) 468-5700
                                            Fax: (302) 778-7834
                                            Email: craig.martin@us.dlapiper.com

                                            -and-

                                            Thomas R. Califano, Esq.
                                            (pro hac vice admission pending)
                                            Erik F. Stier, Esq.
                                            (pro hac vice admission pending)
                                            1251 Avenue of the Americas
                                            New York, New York 10020
                                            Tel: (212) 335-4500
                                            Fax: (212) 335-4501
                                            Email: thomas.califano@dlapiper.com
                                                    erik.stier@us.dlapiper.com

                                            Attorneys for the Foreign Representatives




                                        4
EAST\174541205.1
